DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4, 6, 11, 13 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dao (US 2017/0374581 A1).
Regarding claims 1 and 30, Dao teaches a method for wireless communication, comprising: receiving multicast traffic at a network device for delivery to a plurality of user equipments (UEs); determining, at the  network device, whether to deliver the multicast traffic to the plurality of UEs via unicast delivery, via multicast delivery, or combinations thereof; and transmitting the multicast traffic to the plurality of UEs based at least in part on the determining (Abstract, ¶ [0014], method for selectively transporting content data intended for a recipient UE through a communication network on either a unicast transport or a multicast transport based on context information related to the UE, a RN serving the UE, or other network conditions. ¶ [0041], ¶ [0068], ¶ [0077]).
Regarding claim 2, Dao teaches the method of claim 1, wherein transmitting the multicast traffic to the plurality of UEs comprises: identifying individual data radio bearers (DRBs) to be used to transmit the multicast traffic to each UE within at least a subset of the plurality of UEs; transmitting a signal to each UE within the subset of the plurality of UEs in order to configure each UE within the subset of the plurality of UEs to receive the multicast traffic via the individual DRBs; and transmitting the multicast traffic to each UE within the subset of the plurality of UEs via the individual DRBs (¶ [0014], a system and method for selectively establishing a radio bearer selected between a unicast radio bearer, a broadcast radio bearer, and/or a multicast radio bearer for delivering content data to one or more recipient UE. ¶ [0041], ¶ [0069], ¶ [0103], each RN 130-1 130-2 will select a suitable radio bearer, either a unicast bearer 132-UC (e.g. unicast GBR bearer) or a broadcast radio bearer or a multicast bearer 132-BC (e.g. broadcast/multicast eMBMS bearer), to send data to the UE 135-1. ¶ [0077], Before changing the radio bearer type, the serving RN 130-1 130-2 can transit an instruction to inform the UE 135-1 135-2 135-3 of the impending radio bearer change so that the UE 135-1 135-2 135-3 can setup the new radio bearer as instructed).
Regarding claim 4, Dao teaches  method of claim 1, wherein transmitting the multicast traffic to the plurality of UEs comprises: transmitting the multicast traffic to each UE within at least a subset of the plurality of UEs via a shared multicast radio bearer (MRB) (¶ [0014], ¶ [0077]).
 	Regarding claim 6, Dao teaches the method of claim 1, further comprising:
dynamically changing a determination of whether to deliver the multicast traffic to the plurality of UEs via unicast delivery, via multicast delivery, or combinations thereof ( ¶ [0014], ¶ [0067], a RN can switch from BC bearer 132-BC to UC bearer 132-UC when there are an insufficient number of served UEs 135-1 135-2 135-3 accessing the particular content stream. Accordingly, the RN can switch between a UC bearer 132-UC and a BC bearer 132-BC as necessary to optimize the traffic delivery. Selection of the radio bearer type may occur at the RNs (which can in some embodiments be signalled in the core network) or other network entity).
 	Regarding claim 11, Dao teaches a method for wireless communication at a user equipment (UE), comprising: receiving, at the UE and from a  network device, a signal indicating whether a data radio bearer (DRB) or a multicast radio bearer (MRB) is to be used to receive multicast traffic at the UE; and receiving multicast traffic at the UE using either the DRB or the MRB based at least in part on the received signal (¶ [0014], ¶ [0068], the determination of whether a RN 130-1 130-2 makes use of a unicast radio bearer 132-UC or a broadcast radio bearer/multicast radio bearer 132-BC is made in accordance with context information which may include, for instance RN-specific operational information. ¶ [0069], the RN 130-1 130-2 may be further operative to transmit to the UE 135-1 135-2 135-3 an instruction to inform the UE 13501 13502 13503 to establish a radio bearer corresponding to the selected radio bearer. ¶ [0077]).
 	Regarding claim 13, Dao teaches the method of claim 11, wherein receiving the signal comprises: receiving a configuration for using the DRB to receive the multicast traffic (¶ [0014], ¶ [0077]).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Zhang et al. (US 2020/0084631 A1, hereinafter “Zhang”).
Regarding claim 3, Dao teaches the method of claim 2, wherein identifying the individual DRBs comprises: selecting a suitable radio bearers for UEs (e.g., a unicast GBR bearer)(¶ [0103], ¶ [0077]).
Dao does not explicitly teach identifying quality of service (QoS) information for the multicast traffic; and identifying the individual DRBs to be used based at least in part on the QoS information for the multicast traffic 
However, it is well known in the art to identify QoS information for the traffic and identify DRBs to be used based at least in part on the QoS information for the traffic, where the DRBs either selected from already established DRBs or established as additional DRBs, as evidenced by ¶ [0048] of Zhang.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to identify the individual DRBs, selected either from already established DRBs or established as additional DRBs, to be used based at least in part on the QoS information for the multicast traffic in the system of Dao to further enhance system reliability.
  9.	Claims 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Navratil et al. (US 2021/0076166 A1, hereinafter “Navratil”).
	Regarding claim 7, Dao teaches the method of claim 1.
Dao does not explicitly teach further comprising: receiving, from a management function, at least one of multicast distribution information, a corresponding protocol data unit (PDU) session identifier (ID), quality of service (QoS) information for the multicast traffic, or session management (SM) container, wherein the multicast distribution information comprises a tunnel endpoint identifier (TEID), a multicast distribution address, and a multicast source address; joining a multicast source corresponding to the multicast source address of the multicast distribution information; and
forwarding the SM container to the plurality of UEs.
 Navratil teaches receiving, from a management function, at least one of multicast distribution information, a corresponding protocol data unit (PDU) session identifier (ID), quality of service (QoS) information for the multicast traffic, or session management (SM) container, wherein the multicast distribution information comprises a tunnel endpoint identifier (TEID), a multicast distribution address, and a multicast source address (figs. 5, 6, ¶ [0010], ¶ [0145], ¶ [0161], ¶ [0162] ); joining a multicast source corresponding to the multicast source address of the multicast distribution information (¶ [0164]); and forwarding the SM container to the plurality of UEs (¶ [0160], ¶ [0162], ¶ [0180]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, from a management function, at least one of multicast distribution information, a corresponding PDU session ID, QoS information for the multicast traffic, or SM container, wherein the multicast distribution information comprises a TEID, a multicast distribution address, and a multicast source address and to join a multicast source corresponding to the multicast source address of the multicast distribution information and forward the SM container to the plurality of UEs in the system of Dao to utilize conventional techniques for establishing a multicast session.
 	Regarding claim 14, Dao teaches the method of claim 11.
Dao does not explicitly teach transmitting, prior to receiving the signal indicating whether the DRB or the MRB is to be used, a message in order to trigger addition of a multicast source of the multicast traffic to a PDU session with which the UE is associated, the message including at least one of a PDU session identifier (ID), or multicast source information.
Navratil teaches transmitting, prior to receiving traffic via DRB or the MRB, a message in order to trigger addition of a multicast source of the multicast traffic to a PDU session with which the UE is associated, the message including at least one of a PDU session ID, or multicast source information (fig. 6, ¶ [0140], ¶ [0142], The multicast listener report in some embodiments comprises IP multicast address(es), and possibly IP source address(es). ¶ [0143], ¶ [0149], ¶ [0178],  the multicast listener report may include only changes in source addresses).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, prior to receiving the signal indicating whether the DRB or the MRB is to be used, a message including at least one of a PDU session ID, or multicast source information, in order to trigger addition of a multicast source of the multicast traffic to a PDU session with which the UE is associated in the system of Dao to utilize conventional techniques for establishing/updating a session.
Regarding claim 15, Dao teaches the method of claim 11.
Dao does not explicitly teach transmitting, prior to receiving the signal indicating whether the DRB or the MRB is to be used and prior to establishment of a protocol data unit (PDU) session for communication with the UE, a PDU session establishment request, wherein the PDU session establishment request includes multicast source information corresponding to a multicast source of the multicast traffic.
Navratil teaches transmitting, prior to receiving the traffic via DRB or the MRB and prior to establishment of a PDU session for communication with the UE, a PDU session establishment request, wherein the PDU session establishment request includes multicast source information corresponding to a multicast source of the multicast traffic (figs. 5, 6, ¶ [00140], ¶ [0142], ¶ [0163]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, prior to receiving the signal indicating whether the DRB or the MRB is to be used and prior to establishment of a PDU session for communication with the UE, a PDU session establishment request, including multicast source information corresponding to a multicast source of the multicast traffic, in the system of Dao to utilize conventional techniques for establishing a session.
	Regarding claim 16, Dao teaches the method of claim 11.
Dao does not explicitly teach transmitting, prior to receiving the signal indicating whether the DRB or the MRB is to be used, an Internet Group Management Protocol (IGMP) or Multicast Listener Discovery (MLD) message via a user-plane in order to trigger addition of a multicast source of the multicast traffic to a protocol data unit (PDU) session with which the UE is associated, the IGMP or MLD message including information indicative of the multicast source .
Navratil teaches transmitting, prior to receiving traffic on DRB or the MRB, an IGMP or MLD message via a user-plane in order to trigger addition of a multicast source of the multicast traffic to a PDU session with which the UE is associated, the IGMP or MLD message including information indicative of the multicast source (fig. 6, ¶ [0140], ¶ [0142], The multicast listener report in some embodiments comprises IP multicast address(es), and possibly IP source address(es). ¶ [0143], ¶ [0149], ¶ [0178],  the multicast listener report may include only changes in source addresses).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, prior to receiving the signal indicating whether the DRB or the MRB is to be used, an IGMP or MLD message, including information indicative of the multicast source, via a user-plane in order to trigger addition of a multicast source of the multicast traffic to a PDU session with which the UE is associated in the system of Dao to utilize conventional techniques for establishing/updating a session.
10.	Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Meng et al. (US 2020/0259672 A1, hereinafter “Meng”).
	Regarding claim 8, Dao teaches the method of claim 1.
Dao does not explicitly teach receiving, from a management function, a request to stop transmitting the multicast traffic to at least one of the plurality of UEs;
removing, from a UE context corresponding to the at least one of the plurality of UEs, a tuple that includes UE multicast source information associated with a multicast source of the multicast traffic; and leaving the multicast source if none of the plurality of UEs is still receiving multicast data from the multicast source.
However, Meng teaches a well-known method of receiving a request to stop transmitting the multicast traffic to at least one of the plurality of UEs; removing, from a a UE context corresponding to the at least one of the plurality of UEs, a tuple that includes UE multicast source information associated with a multicast source of the multicast traffic; and leaving the multicast source if none of the plurality of UEs is still receiving multicast data from the multicast source (¶ [0226]-¶ [0229], ¶ [0071], ¶ [0072]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, from a management function, a request to stop transmitting the multicast traffic to at least one of the plurality of UEs, and to remove, from a UE context corresponding to the at least one of the plurality of UEs, a tuple that includes UE multicast source information associated with a multicast source of the multicast traffic and to leave the multicast source if none of the plurality of UEs is still receiving multicast data from the multicast source in the system of Dao to conserve system resources and to utilize conventional techniques for stopping multicast delivery to one or more UEs.
	Regarding claim 17, Dao teaches the method of claim 11.
Dao does not explicitly teach transmitting a message in order to stop delivery of the multicast traffic from a multicast source to the UE, the message including at least one of a protocol data unit (PDU) session identifier (ID), multicast source information, or an indication that the multicast source is to be dropped from  a PDU session.
Hwang teaches the well-known method of transmitting a message in order to stop delivery of the multicast traffic from a multicast source to the UE, the message including at least one of a protocol data unit (PDU) session identifier (ID), multicast source information, or an indication that the multicast source is to be dropped from a PDU session (¶ [0227]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit a message in order to stop delivery of the multicast traffic from a multicast source to the UE, the message including at least one of a PDU session identifier ID, multicast source information, or an indication that the multicast source is to be dropped from  a PDU session in the system of Dao to utilize conventional techniques for leaving a multicast group. 
Regarding claim 18, Dao teaches the method of claim 11.
Dao does not explicitly teach transmitting an Internet Group Management Protocol (IGMP) or Multicast Listener Discovery (MLD) message via a user-plane in order to stop delivery of the multicast traffic from a multicast source to the UE, the IGMP or MLD message including information indicative of the multicast source.
Hwang teaches a well-known method of transmitting an Internet Group Management Protocol (IGMP) or Multicast Listener Discovery (MLD) message in order to stop delivery of the multicast traffic from a multicast source to the UE, the IGMP or MLD message including information indicative of the multicast source (¶ [0227]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit an IGMP or MLD message, including information indicative of the multicast sour, via a user-plane in order to stop delivery of the multicast traffic from a multicast source to the UE in the system of Dao to utilize conventional techniques for leaving a multicast group. 
11.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Hwang et al. (US 2005/0026607 A1, hereinafter “Hwang”).
 	Regarding claim 10, Dao teaches the method of claim 1.
Dao does not explicitly teach ciphering the multicast traffic using a group key for multicast traffic that is transmitted via multicast delivery.
Hwang teaches ciphering the multicast traffic using a group key for multicast traffic that is transmitted via multicast delivery (¶ [0127] and  ¶ [0141]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to cipher the multicast traffic using a group key for multicast traffic that is transmitted via multicast delivery in the system of Dao to prevent unauthorized users from receiving multicast traffic (¶ [0165] of Hwang).
	Regarding claim 19, Dao teaches the method of claim 11.
Dao does not explicitly teach receiving, via a management function or directly from the network device, a group key associated with ciphering and deciphering the multicast traffic.
Hwang teaches receiving, via a management function or directly from the network device, a group key associated with ciphering and deciphering the multicast traffic (¶ [0089]-¶ [0091], ¶ [0138]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, via a management function or directly from the network device, a group key associated with ciphering and deciphering the multicast traffic in the system of Dao to prevent unauthorized users from receiving multicast traffic (¶ [0165] of Hwang).
Allowable Subject Matter
12.	Claims 5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior art of record fails to teach or fairly suggest the combination of  limitations specified in the base claim, and intervening claim(s) and “generating a multicast radio network temporary identifier (M-RNTI) in order to identify a source of the multicast traffic; transmitting a signal to each UE within the subset of the plurality of UEs in order to provide each UE within the subset of the plurality of UEs with a tuple based at least in part on the M-RNTI and a protocol data unit (PDU) session identifier (ID); and identifying the MRB by the M-RNTI.”
 	Regarding claim 9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “preparing for a handover of the multicast traffic for a UE of the plurality of UEs by forwarding multicast distribution information to a target network device via either directly or indirectly via a management function, wherein the multicast distribution information comprises a tunnel endpoint identifier (TEID), a multicast distribution address, and a multicast source address; receiving, directly or indirectly, a UE radio bearer configuration from the target network device, wherein the UE radio bearer configuration comprises individual data radio bearers (DRBs) or a shared multicast radio bearer (MRB); forwarding the UE radio bearer configuration to the UE; and leaving a multicast source of the multicast traffic if none of the plurality of UEs is still receiving multicast data from the multicast source via the  network device.”
 	Regarding claim 12, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “ wherein receiving the signal comprises: receiving a tuple based at least in part on a multicast radio network temporary identifier (M-RNTI), which identifies a multicast source of the multicast traffic, and a protocol data unit (PDU) session identifier (ID); and associating the MRB with the M-RNTI in order to facilitate reception of the multicast traffic using the MRB.”
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1, 4, 6 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18 of U.S. Patent No. 11,477,687 B2 (hereinafter “Patent’687”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 30, claim 1 of Patent’687 teaches a method for wireless communication, comprising: receiving multicast traffic at a network device for delivery to a plurality of user equipments (UEs); determining, at the  network device, whether to deliver the multicast traffic to the plurality of UEs via unicast delivery, via multicast delivery, or combinations thereof; and transmitting the multicast traffic to the plurality of UEs based at least in part on the determining.
Claims 1 and 30, merely broaden the scope of claim 1 of Patent’687 by removing limitations, e.g., receiving, at the network device, an indication from a core network to serve multicast/broadcast traffic to one or more user equipment (UEs) and wherein the selecting is based at least in part on the indication. 
Regarding claim 4, claim 18 of Patent’687 teaches wherein transmitting the multicast traffic to the plurality of UEs comprises: transmitting the multicast traffic to each UE within at least a subset of the plurality of UEs via a shared multicast radio bearer (MRB).
	Regarding claim 6, claim 15 of Patent’687 teaches dynamically changing a determination of whether to deliver the multicast traffic to the plurality of UEs via unicast delivery, via multicast delivery, or combinations thereof.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477